Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 15, in ll. 3 “one or more edits” should be “one or more candidate edits”.
As per claim 16, in ll. 4 “one or more edits” should be “one or more candidate edits”
As per claim 19, in ll. 9 “edits” should be “candidate edits”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “processing…output” limitation recited in ll. 3-5, the “processing…style” limitation recited in ll. 8-11, and the “based…model” limitation recited in ll. 15 can be considered certain methods of 

As per claims 2-9, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-9 recite the same abstract idea of claim 1. Claims 2-9 recite additional mental processes (e.g. generating), and non-functional descriptive language (e.g. further defining the data, machine learning models, edit output, AST, edit script, prediction layer). Therefore the aforementioned claims 2-9 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale. Claim 10 also recites “generating a synthetic second source code snippet” which can also be considered certain methods of organizing human activity using the same rationale as for claim 1.

As per claims 11-18, they have similar limitations as claims 2-9 and are therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 10 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 3 recites “data associated with a first source code snippet” while ll. 8 recites “data associated with the edit output” and it is not clear as to whether or not the recited “data” is the same or different.  

As per claim 10, it is rejected using the same rationale as claim 1.

As per claim 19, it is rejected using the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2019/0317739) (hereinafter Turek) in view of Herrin et al. (US 10,565,093) (hereinafter Herrin) in view of Nickerson et al. (US 2017/0124593) (hereinafter Nickerson).

As per claim 1, Turek teaches the invention substantially as claimed including a method implemented using one or more processors (fig. 10, block 1012), comprising: 
	processing data associated with a first source code snippet based on a generator machine learning model of a generative adversarial network (GAN) to generate edit output ([0056]-[0064] and [0089]-[0092] use a generator network of a GAN to process domain specific language to generate style properties and definitions);
	processing data associated with the edit output based on a discriminator machine learning model of the GAN to generate style output ([0056] and [0062]-[0063] use a discriminator of the GAN to process distinguish the data generated by the generator from training data), wherein the discriminator machine learning model is trained for use in detecting conformance with the target programming style ([0062]-[0063] train the discriminator to discriminate between generated and real styles); and 
	based on the style output, training the generator machine learning model ([0055]-[0059] train the generator with the discriminator style output).

Turek does not explicitly teach:

	the style output indicates that, if the one or more candidate edits were applied to the first source code snippet, the edited first source code snippet would fail to conform with the target programming style.

However, Herrin teaches wherein the edit output is indicative of one or more candidate edits to be made to the first code snippet to conform with a target programming style (col. 3, ll. 42-57 and col. 12, ll. 11-20 recommend, suggest, or propose changes to code to correct stylistic errors wherein the target programming style is the corrected programming style).

Herrin and Turek are both concerned with computer text/code styles. Turek teaches training a generator and discriminator of a GAN while Herrin teaches recommending, suggesting, or proposing changes to code to correct stylistic errors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek in view of Herrin because it would aide in preventing a team of software engineers from spending time and utilizing computing resources (e.g., processing resources) in attempting to identify and understand the failure in the continuous delivery pipeline. By reducing the amount of computing resources being utilized by software developers from identifying and understanding the failure in the continuous delivery pipeline, computing resources (e.g., processing resource) are more efficiently utilized.

Turek and Herrin do not explicitly teach the style output indicates that, if the one or more candidate edits were applied to the first source code snippet, the edited first source code snippet would fail to conform with the target programming style.

However, Nickerson teaches the style output indicates that, if the one or more candidate edits were applied to the first source code snippet, the edited first source code snippet would fail to conform with the target programming style ([0169] recommend writing style to match the preferred writing style and generate a match score that reflects how much the recommended writing style matches the preferred style).

Nickerson and Turek are both concerned with computer text/code styles. Turek teaches training a generator and discriminator of a GAN while Nickerson teaches recommending, suggesting, or proposing style changes to text to match a preferred text style. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek and Herrin in view of Nickerson because it would improve and optimize a user’s experience by recommending a text style that most closely matches the preferred writing style of the user.

As per claim 19, it has similar limitations as claim 1 and is therefore rejected using the same rationale. Nickerson teaches cause to be presented, at one or more output devices, output that includes the one or more edits to be made to the first code snippet (see Nickerson fig. 2C-2D and fig. 3 display edits to be made to the text to conform to a particular style).

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson as applied to claim 1 above, and further in view of Brockschmidt et al. (US 2020/0104102) (hereinafter Brockschmidt as previously cited).

As per claim 2, Turek, Herrin, and Nickerson do not explicitly teach wherein the data associated with the first source code snippet comprises an abstract syntax tree ("AST") generated from the first source code snippet.

However, Brockschmidt teaches wherein the data associated with the first source code snippet comprises an abstract syntax tree ("AST") generated from the first source code snippet ([0037]).

Brockschmidt and Turek are both concerned with computer text styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Brockschmidt teaches an automated content editor storing a neural network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, and Nickerson in view of Brockschmidt because it would provide a way to utilize a neural network to edit code snippets when a user is unfamiliar with how or what to edit within the text.

As per claim 3, Turek, Herrin, and Nickerson do not explicitly teach wherein the generator machine learning model comprises a graph neural network ("GNN").

However, Brockschmidt teaches wherein the generator machine learning model comprises a graph neural network ("GNN") ([0044] and [0077]).

Brockschmidt and Turek are both concerned with computer text styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Brockschmidt teaches an automated content editor storing a neural network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, and Nickerson in view of Brockschmidt because it would provide a way to utilize a neural network to edit code snippets when a user is unfamiliar with how or what to edit within the text.

As per claim 8, Turek, Herrin, and Nickerson do not explicitly teach wherein the discriminator machine learning model comprises a graph neural network ("GNN") coupled with a prediction layer.

However, Brockschmidt teaches wherein the discriminator machine learning model comprises a graph neural network ("GNN") coupled with a prediction layer ([0066] normalizing scores with a softmax i.e. see claim 9).

Brockschmidt and Turek are both concerned with computer text styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Brockschmidt teaches an automated content editor storing 

As per claim 9, Brockschmidt teaches wherein the prediction layer comprises a softmax layer or a sigmoid function layer ([0066]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Brockschmidt as applied to claim 3 above, and further in view of Casado et al. (US 2020/0110864) (hereinafter Casado as previously cited).

As per claim 4, Turek, Herrin, Nickerson, and Brockschmidt do not explicitly teach wherein the edit output generated based on the GNN comprises a latent space embedding.

However, Casado teaches wherein the edit output generated based on the GNN comprises a latent space embedding ([0127]; [0131]-[0132]; [0146]; [0149]).

Casado and Turek are both concerned with neural networks. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Casado teaches training a machine learning model using a latent space embedding. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Brockschmidt in view of Casado as applied to claim 4 above, and further in view of Sobran et al. (US 2020/0175102) (hereinafter Sobran as previously cited) and Waddington et al. (US 7,624,385) (hereinafter Waddington as previously cited).

As per claim 5, Turek, Herrin, Nickerson, Brockschmidt, and Casado do not explicitly teach generating, based on the latent space embedding, an abstract syntax tree ("AST") based on the latent space embedding, wherein the AST corresponds to a transformation of the first source code snippet from another programming style to the target programming style.

However, Sobran teaches generating, based on the latent space embedding, an abstract syntax tree ("AST") based on the latent space embedding ([0025]).

Sobran and Turek are both concerned with neural networks. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Sobran teaches training a neural network using target-context pairs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, Brockschmidt, and 

Turek, Herrin, Nickerson, Brockschmidt, Casado, and Sobran do not explicitly teach wherein the AST corresponds to a transformation of the first source code snippet from another programming style to the target programming style.

However, Waddington teaches wherein the AST corresponds to a transformation of the first source code snippet from another programming style to the target programming style (col. 11, ll. 5-27).

Waddington and Turek are both concerned with neural networks. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Waddington teaches handling preprocessing in source code transformation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, Brockschmidt, Casado, and Sobran in view of Waddington because it would provide for the creation of a semantically correct view of a program being transformed and parsed with a regular grammar.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Brockschmidt in view of Casado as applied to claim 4 above, and further in view of Boden et al. (US 2014/0201245) (hereinafter Boden as previously cited).

As per claim 6, Turek further teaches wherein the edit script identifies the one or more candidate edits of the first source code snippet that would transform the first source code snippet from another programming style to the target programming style ([0072] translate domain specific language into a target programming language code and translate the style properties into a target style language code).

Turek, Herrin, Nickerson, Brockschmidt, and Casado do not explicitly teach generating, based on the latent space embedding, an edit script based on the latent space embedding.

However, Boden teaches generating, based on the latent space embedding, an edit script based on the latent space embedding ([0071]).

Boden and Turek are both concerned with computer coding. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Boden teaches embedding a software content space. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, Brockschmidt, and Casado, in view of Boden because it would provide for a way to embed software content space to reduce rework and accelerate delivery of software.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson as applied to claim 1 above, and further in view of Waddington.

As per claim 7, Turek further teaches an edit script identifying the one or more candidate edits of the first source code snippet that would transform the first source code snippet from another programming style to the target programming style ([0072] translate domain specific language into a target programming language code and translate the style properties into a target style language code).

Turek, Herrin, and Nickerson do not explicitly teach wherein the edit output comprises: an abstract syntax tree ("AST") corresponding to a transformation of the first source code snippet from another programming style to the target programming style.

However, Waddington teaches wherein the edit output comprises: an abstract syntax tree ("AST") corresponding to a transformation of the first source code snippet from another programming style to the target programming style (col. 11, ll. 5-27).

Waddington and Turek are both concerned with computer coding styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Waddington teaches handling preprocessing in source code transformation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, and Nickerson .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson and further in view of Guarnieri et al. (US 2015/0067653) (hereinafter Guarnieri as previously cited).

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale. Claim 10 additionally recites based on the edit output, generating a synthetic second source code snippet which Turek, Herrin, and Nickerson do not explicitly teach.

However, Guarnieri teaches based on the edit output, generating a synthetic second source code snippet (fig. 1, block 108; fig. 2, block 210; fig. 4, block 210; fig. 5, block 210; fig. 6, block 210; fig. 7, block 210).

Guarnieri and Turek are both concerned with computer code. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Guarnieri teaches automatic generation of analysis-equivalent application constructs and generating synthetic code. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, and Nickerson in view of Guarnieri because it would allow for an analyzer to analyze and application based on the synthetic code that is produced.

As per claim 20, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

Claims 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson and further in view of Guarnieri as applied to claim 10 above, and further in view of Brockschmidt.

As per claim 11, Turek, Herrin, Nickerson, and Guarnieri do not explicitly teach wherein the data associated with the first source code snippet comprises an abstract syntax tree ("AST") generated from the first source code snippet.

However, Brockschmidt teaches wherein the data associated with the first source code snippet comprises an abstract syntax tree ("AST") generated from the first source code snippet ([0037]).

Brockschmidt and Turek are both concerned with computer text styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Brockschmidt teaches an automated content editor storing a neural network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, and Guarnieri in view of Brockschmidt because it would provide a way to utilize a neural network to edit code snippets when a user is unfamiliar with how or what to edit within the text.

As per claim 12, Turek, Herrin, Nickerson, and Guarnieri do not explicitly teach wherein the generator machine learning model comprises a graph neural network ("GNN").

However, Brockschmidt teaches wherein the generator machine learning model comprises a graph neural network ("GNN") ([0044] and [0077]).

Brockschmidt and Turek are both concerned with computer text styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Brockschmidt teaches an automated content editor storing a neural network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, and Guarnieri in view of Brockschmidt because it would provide a way to utilize a neural network to edit code snippets when a user is unfamiliar with how or what to edit within the text.

As per claim 17, Turek, Herrin, Nickerson, and Guarnieri do not explicitly teach wherein the discriminator machine learning model comprises a graph neural network ("GNN") coupled with a prediction layer.

However, Brockschmidt teaches wherein the discriminator machine learning model comprises a graph neural network ("GNN") coupled with a prediction layer ([0066] normalizing scores with a softmax i.e. see claim 18).

Brockschmidt and Turek are both concerned with computer text styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Brockschmidt teaches an automated content editor storing a neural network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, and Guarnieri in view of Brockschmidt because it would provide a way to utilize a neural network to edit code snippets when a user is unfamiliar with how or what to edit within the text.

As per claim 18, Brockschmidt teaches wherein the prediction layer comprises a softmax layer or a sigmoid function layer ([0066]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Guarnieri in view of Brockschmidt as applied to claim 12 above, and further in view of Casado.

As per claim 13, Turek, Herrin, Nickerson, Guarnieri, and Brockschmidt do not explicitly teach wherein the edit output generated based on the GNN comprises a latent space embedding.

However, Casado teaches wherein the edit output generated based on the GNN comprises a latent space embedding ([0127]; [0131]-[0132]; [0146]; [0149]).

Casado and Turek are both concerned with neural networks. Turek teaches training a learning model based on programming style and determining a programming style using a .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Guarnieri in view of Brockschmidt in view of Casado as applied to claim 13 above, and further in view of Sobran and Waddington.

As per claim 14, Turek, Herrin, Nickerson, Guarnieri, Brockschmidt, and Casado do not explicitly teach generating, based on the latent space embedding, an abstract syntax tree ("AST") based on the latent space embedding, wherein the AST corresponds to a transformation of the first source code snippet from another programming style to the target programming style.

However, Sobran teaches generating, based on the latent space embedding, an abstract syntax tree ("AST") based on the latent space embedding ([0025]).

Sobran and Turek are both concerned with neural networks. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Sobran teaches training a neural network using target-context pairs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, Guarnieri, 

Turek, Herrin, Nickerson, Guarnieri, Brockschmidt, Casado, and Sobran do not explicitly teach wherein the AST corresponds to a transformation of the first source code snippet from another programming style to the target programming style.

However, Waddington teaches wherein the AST corresponds to a transformation of the first source code snippet from another programming style to the target programming style (col. 11, ll. 5-27).

Waddington and Turek are both concerned with neural networks. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Waddington teaches handling preprocessing in source code transformation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, Guarnieri, Brockschmidt, Casado, and Sobran in view of Waddington because it would provide for the creation of a semantically correct view of a program being transformed and parsed with a regular grammar.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Guarnieri in view of Brockschmidt in view of Casado as applied to claim 13 above, and further in view of Boden.

As per claim 15, Turek further teaches wherein the edit script identifies one or more edits of the first source code snippet that would transform the first source code snippet from another programming style to the target programming style ([0072] translate domain specific language into a target programming language code and translate the style properties into a target style language code).

Turek, Herrin, Nickerson, Guarnieri, Brockschmidt, and Casado do not explicitly teach generating, based on the latent space embedding, an edit script based on the latent space embedding.

However, Boden teaches generating, based on the latent space embedding, an edit script based on the latent space embedding ([0071]).

Boden and Turek are both concerned with computer coding. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Boden teaches embedding a software content space. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, Guarnieri, Brockschmidt, and Casado, in view of Boden because it would provide for a way to embed software content space to reduce rework and accelerate delivery of software.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of Herrin in view of Nickerson in view of Guarnieri as applied to claim 10 above, and further in view of Waddington.

As per claim 16, Turek further teaches an edit script identifying one or more edits of the first source code snippet that would transform the first source code snippet from another programming style to the target programming style ([0072] translate domain specific language into a target programming language code and translate the style properties into a target style language code).

Turek, Herrin, Nickerson, and Guarnieri do not explicitly teach wherein the edit output comprises: an abstract syntax tree ("AST") corresponding to a transformation of the first source code snippet from another programming style to the target programming style.

However, Waddington teaches wherein the edit output comprises: an abstract syntax tree ("AST") corresponding to a transformation of the first source code snippet from another programming style to the target programming style (col. 11, ll. 5-27).

Waddington and Turek are both concerned with computer coding styles. Turek teaches training a learning model based on programming style and determining a programming style using a machine learning engine while Waddington teaches handling preprocessing in source code transformation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turek, Herrin, Nickerson, and .

Response to Arguments
Applicant’s reply has been considered, and all of the arguments made by Applicant are moot in view of the new grounds of rejection necessitated by Applicant’ amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            April 12, 2021